IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RODNEY YOUNG,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5917

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed July 25, 2014.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Rodney Young, pro se, Appellant.

Sarah J. Rumph, and Mark J. Hiers, Florida Commission on Offender Review,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.